45 F.3d 428NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Annie M. WALL, Plaintiff Appellant,v.AT & T TECHNOLOGIES, INC., Defendant Appellee.
No. 92-2101.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 14, 1994.Decided:  Dec. 29, 1994.

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro.  Richard C. Erwin, Senior District Judge.  (CA-89-337-G, CA-89-330-G)
Annie M. Wall, Appellant Pro Se.  Max Daniel McGinn, BROOKS, PIERCE, MCLENDON, HUMPHREY & LEONARD, Greensboro, NC, for Appellee.
M.D.N.C.
DISMISSED.
Before WIDENER, MURNAGHAN, and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Annie Mae Wall appeals from the district court's orders denying Wall's claims of racial and sexual harassment and retaliatory acts under Title VII of the 1964 Civil Rights Act and 42 U.S.C. Sec. 1981 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.1  Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal on the reasoning of the district court.2  Wall v. AT & T Technologies, Nos.  CA-89-337-G;  CA-89-330-G (M.D.N.C. July 31, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.



1
 Wall's allegations that the district court was biased against her and improperly denied her motion for counsel are without merit


2
 Wall's motion for production of a transcript at government expense is denied